 594DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe morning of September 9 was unlawfully discriminatory, merely because the re-grouping had placed them farther down on the hiring list.F. The issue of the initiation feeIn July 1960, Local 982 raised its initiation fee from $25 to $125.GeneralCounsel urges that this increase was "excessive" and in violation of Section 8(b)(5)of the Act.3There is no dispute as to the fact of the increases.The Trial Examiner is unableto agree with General Counsel's claim that the new fee is "excessive or discrimina-tory under all the circumstances."Evidence fully establishes that at the time Local 928 undertook to implement thecontract just reached, to set up and operate a hiring hall, a considerable increasein its expenses was reasonably to be anticipated. It was then a small local-some50 or 60 members.Despite the increase its membership appears to have aboutdoubled-and there is not the slightest evidence that any applicant was preventedfrom joining because of the increase in the initiation fee.It is undisputed, also, that ILA initiation fees for general cargo locals in the eastcoast area range from $50 to $300, and at gulf coast ports from $200 to $500.In short, the Trial Examiner does not believe General Counsel has presentedsufficient evidence to sustain this allegation of the complaint.RECOMMENDATIONHaving found that the preponderance of evidence fails to sustain the allegationsof the complaint as to unlawful acts on the part of any of the Respondents, theTrial Examinerwill recommend that the complaint be dismissed in its entirety.n This section makes it an unfair labor practice for a labor organization "to require ofemployees covered by an agreement authorized under subsection la) (3) the payment, asa condition precedent to becoming a member of such organization, of a fee in an amountwhich the Board finds excessive or discriminatory under all the circumstances. . . .Kelly & Picerne,Inc.andProvidence,Pawtucket and CentralFalls Carpenters'District Council a/w United Brotherhood ofCarpenters and Joiners of America.Case No. 1-CA-3169. June.13, 1962SUPPLEMENTAL DECISION AND ORDEROn May 15, 1961, the Board issued its Decision and Order in theabove-entitled case in which it found,inter alia,that the Respondent,Kelly & Picerne, Inc., violated Section 8(a) (3) of the Act by subcon-tracting its rough carpentry work and discharging its carpentersbecause of their union membership and activities.'- To remedy thisviolation, the Board ordered the Respondent to resume its rough car-pentry operations and to offer reinstatement to these carpenterswithout prejudice to their seniority or other rights, and to make themwhole for any loss of pay suffered as a result of the discriminationpracticed against them.Thereafter, the Board petitioned the Court of Appeals for the FirstCircuit for enforcement of its Order and, on February 14, 1962, thecourt rendered its decision in this matter. In its opinion, the court1131 NLRB 548.137 NLRB No. 77. KELLY & PICERNE, INC.595expressed concern that the above-mentioned aspect of our remedialorder might be susceptible of an interpretation that (1) Respondentmay not, at any future time, lawfully decide in the exercise of a sincereand genuine business judgment to change its method of operations bysubcontracting its rough carpentry work, and (2) Respondent mustresume its rough carpentry operations beyond the extent necessary toprovide work for the discriminatees who accept Respondent's offer ofreinstatement.Accordingly, the court remanded this proceeding withinstructions that the Board clarify the intended breadth of this aspectof the remedial order.Paragraph II(b) of the Order requires that Respondent-Resume its rough carpentry operations and offer to the employeesnamed in the Appendix reinstatement to their former or substan-tially equivalent positions, without prejudice to their seniority orother rights and privileges previously enjoyed, and make themwhole in the manner set forth in the section of the IntermediateReport entitled "The Remedy."This paragraph was in no way intended to enjoin or prohibit Re-spondent, after the resumption of its rough carpentry operations andthe reinstatement of the discriminatees, and after the fulfillment ofits statutory obligation to bargain with the Union, from thereafter sub-contracting this work for economic or other business reasons, providedthat the subcontract is otherwise lawfully motivated 2Nor was itintended to require Respondent to offer reinstatement, or award back-pay, to any employee other than those specifically named in the Ap-pendix to the Intermediate Report, or to resume the carpentry workbeyond the extent necessary to accommodate the reinstatement of em-ployees who accept Respondent's offer of reemployment.Accordingly, in conformity with the court's remand, paragraphII(b) of the Board's Order in this case is hereby amended as follows:Resume its rough carpentry operations and offer to those em-ployees named in the Appendix reinstatement to their former orsubstantially equivalent positions, without prejudice to theirseniority or other rights and privileges previously enjoyed, andmake them whole in the manner set forth in the section of theIntermediate Report entitled "The Remedy"; however, nothingherein shall be construed as enjoining or prohibiting Respondent,after resumption of its rough carpentry operations and the re-instatement of the discriminatees, and after fulfillment of itsstatutory obligation to bargain with the above-named labor organi-zation, from thereafter subcontracting this work for any lawfully2 SeeN L.R.B v. Crompton-Highland Mills,Inc,337 U S.217, 224-225;Town dCountry Manufacturing Company, Inc., et at.,136 NLRB 1022. 596DECISIONS OF NATIONAL LABOR RELATIONS BOARDmotivated reason, and nothing herein shall be deemed to requireRespondent to resume those operations beyond the extent neces-sary to accommodate the reinstatement of the aforementionedemployees who accepf Respondent's offer of reinstatement.MEMBER RODGERS and BROWN took no part in the consideration ofthe above Supplemental Decision and Order.PlumbersLocalUnion No. 519, United Association of Journey-men and Apprentices of the Plumbing and Pipefitting Indus-try of the United States and Canada,AFL-CIOandBabcockCompany.Case No. M-CC-160. June 14, 1962DECISION AND ORDEROn November 17, 1961, Trial Examiner Wellington A. Gillis is-sued his Intermediate Report in the above-entitled proceeding, findingthat the Respondent had engaged in and was engaging in certainunfair labor practices and recommending that it cease and desist there-from and take certain affirmative action, as set forth in the Inter-mediate Report attached hereto.Thereafter the Respondent filedexceptions to the Intermediate Report and a supporting brief.The Board has reviewed the rulings of the Trial Examiner madeat the hearing and finds that no prejudicial error was committed.The rulings are hereby affirmed. The Board has considered the In-termediate report, the exceptions and brief, and the entire recordin the case, and hereby adopts the findings, conclusions, and recom-mendations of the Trial Examiner, only to the extent consistent withthe Decision herein.1.We agree with the Trial Examiner that Respondent's Sundaypicketing of the Babcock and Pawliger homes at Fairway Park andP.B.I.Homes, respectively, at a time when only salesmen and pros-pective buyers were present, was secondary activity in furtherance ofthe Respondent's attempt to secure recognition by Robertson, the non-union plumbing contractor whose services were used in the construc-tion of the homes, was for the purpose of coercing Babcock andPawliger to cease doing business with Robertson and, hence, wasviolative of Section 8(b) (4) (ii) (B).We also agree with the TrialExaminer that the Respondent's action in passing out handbills to thepublic at these locations constituted "publicity, other than picketing"which is protected under the second proviso to Section 8(b) (4), andtherefore was not violative of Section 8(b) (4) (i) or (ii) (B).1'As no exceptions were filedto the TrialExaminer's finding with respect toRespond-ent's handbillingat these locations,Member Rodgers finds it unnecessary to pass uponthis holdingand adoptsitpro foran¢.137 NLRB No. 46.